Citation Nr: 0722996	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-30 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had honorable active service from July 1966 to 
May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the RO which 
granted service connection for diabetes mellitus and assigned 
a 20 percent evaluation, effective from January 31, 2001, the 
date of receipt of his original claim.  In August 2005, a 
hearing was held at the RO before the undersigned member of 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was granted, the veteran's 
diabetes mellitus is manifested by insulin dependence and a 
restricted diet, but does not require regulation of 
activities; nor it is manifested by episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider; additional complications have not 
been demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus, based on an initial determination, are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.119, Part 4, including Diagnostic Code 7913 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim for an increased rating for 
diabetes mellitus, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's initial 
service connection claim, a letter, dated in April 2001, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
notified of the evidence that was required to substantiate 
his claim and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to provide VA 
with any evidence pertaining to his claim, including any 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, VA did not 
provide the veteran with notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date prior to the initial rating decision.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See Id; 
Pelegrini v. Principi, supra; Quartuccio v. Principi, supra.  
In that regard, the April 2001 letter addressed the veteran's 
original application for service connection.  In July 2003, 
the RO awarded service connection for diabetes mellitus.  
Therefore, the April 2001 letter served its purpose in 
providing VCAA notice and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's current appeal is for higher initial evaluation 
for his diabetes mellitus.  The RO issued a statement of the 
case in June 2004, providing the veteran with pertinent 
criteria for establishing a higher initial rating.  Thus, the 
Board finds that VA complied with the procedural requirements 
of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  
Id.  

The veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  Furthermore, the veteran was afforded 
a VA examination and testified before the undersigned member 
of the Board in August 2005.  Based on the discussion above, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Increased Ratings - In General

The issues on appeal arise from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that at 
the time of an initial rating, separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

The veteran is currently assigned a 20 percent evaluation for 
diabetes mellitus under Diagnostic Code (DC) 7913, which 
provides for a 100 percent evaluation when diabetes mellitus 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent evaluation 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 20 percent rating is assigned with insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet, and a 10 percent evaluation when diabetes is 
manageable by restricted diet only.  38 C.F.R. § 4.119 
(2006).  

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) 
(2006).  

The Board has reviewed all the evidence of record, including 
the numerous VA outpatient records from 1995 to 2004, and the 
December 2003 VA examination report, and finds that the 
current evaluation of 20 percent under DC 7913 accurately 
reflects the extent of the veteran's disability, and that a 
higher rating is not warranted.  

In order to be entitled to the next higher evaluation of 40 
percent, the evidence must show that the veteran's diabetes 
requires insulin, restricted diet, and a regulation of 
activity.  While the veteran's condition does require insulin 
and a restricted diet, the evidence fails to establish that 
his activities are medically regulated solely because of 
diabetes.  The December 2003 VA examination report showed no 
history of ketoacidosis and the veteran indicated that he was 
unaware of any episodes of hypoglycemic reactions.  He 
received two insulin units per day and was on a restricted 
diet.  Physical examination showed deep tendon reflexes in 
the lower extremities were absent, his skin was warm and dry, 
and there was strong dorsalis pedis and posterior tibial 
pulses.  Sensation was decreased in both feet.  The 
impression included diabetes mellitus, Type II.  

VA outpatient records from 1995 to 2004, showed that the 
veteran was seen on numerous occasions for various maladies, 
including his diabetes since it was first diagnosed in 2001.  
Although the notes make numerous references to the veteran 
being noncompliant and that he needed to make an effort to 
control his diet and take his medications, there was no 
indication that his activities were restricted.  On the 
contrary, the medical reports of record consistently showed 
that the veteran was advised on numerous occasions during the 
pendency of this appeal to exercise regularly and work on 
improving his diet to better control his diabetes.  (See VA 
outpatient notes in September and October 2003).  In fact, at 
the personal hearing in August 2005, the veteran testified 
that he was instructed by his doctors to watch what he ate 
and to "exercise" as much as possible.  (T p.5 & 7).  The 
fact that the veteran has other nonservice-connected 
disabilities which limits his ability to engage in a more 
strenuous exercise regimen, does not equate to "regulation 
of activity" for purposes of meeting the criteria for the 
next higher rating of 40 percent under DC 7913.  

In addition, there have been no episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization, or any 
additional complications due to his diabetes at anytime 
during the pendency of this appeal.  As to the veteran's 
associated diabetic neuropathy of both lower extremities, he 
has been assigned separate 10 percent evaluations for mild 
symptomatology of each extremity, and there is no indication 
that either disability would warrant additional compensation 
under the schedular criteria set forth in the Rating 
Schedule.  Finally, while the veteran believes that his 
visual problems (glaucoma), hypertension, and psychiatric 
problems are part and parcel of his diabetes, a VA physician 
opined that the additional disabilities were not related to 
his diabetes mellitus.  Moreover, claims of secondary service 
connection for glaucoma, hypertension, and a psychiatric 
disorder were previously and finally denied by the RO in June 
2004.  

In light of the discussion above, the Board finds that the 20 
percent evaluation assigned for the veteran's diabetes 
mellitus accurately depicts the severity of the condition for 
the entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus, is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


